Citation Nr: 0023123	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-03 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from March 1968 to January 
1970.  The veteran and appellant were married from May 1970 
until his death in July 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision from the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.  

FINDINGS OF FACT

1. The veteran died on July [redacted], 1996.  The death certificate 
listed the cause of death as metastatic eccrine tumor.   

2. Prior to his death, the veteran had the following service-
connected disabilities:  PTSD with an evaluation of 50 
percent; residuals of a shell fragment wound of the chest 
with a 10 percent evaluation; residuals of shell fragment 
wounds to the abdomen with perforation of the colon and 
appendectomy with a 10 percent evaluation; retained 
foreign body at T5 with a 10 percent evaluation; malaria 
with a noncompensable evaluation; residuals of multiple 
shell fragment wounds of the thighs and right arm with a 
noncompensable evaluation; and residuals of a fracture of 
the right thumb with retained foreign body with a 
noncompensable evaluation.  The veteran had a combined 
evaluation of 20 percent, effective from January 20, 1970, 
and 60 percent, effective from July 7, 1993.  

3. The veteran's service records report service in the 
Republic of Vietnam.  

4. The weight of the medical evidence of record shows that 
the primary site of the veteran's cancer was metastatic 
eccrine acrospiroma and/or basal cell carcinoma of the 
right wrist with secondary metastases to the lungs, spinal 
cord, and scalp. 

5. The veteran's metastatic eccrine tumor first became 
medically apparent more than one year after his separation 
from active military service, and has not been shown to be 
related to Agent Orange or any incident in service, or to 
be related to any service-connected disability.


CONCLUSION OF LAW

The veteran's death was not contributed to or caused by his 
active military service, including exposure to Agent Orange 
or his service-connected disabilities.  38 U.S.C.A. §§ 1310, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.307(d), 3.309(e) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The record contains private treatment records from the 1980s 
showing a history of a recurrent nodular lesion of the right 
ulnar aspect of the wrist back to the late 1970s, with 
surgery and recurrence.  Pathology reports revealed eccrine 
acrospiroma.  A pathology report in March 1984 reported that 
the veteran's tumor was most consistent with a skin appendage 
tumor, was most likely eccrine in origin, and had features 
resembling an eccrine spiradenoma.  The physician stated that 
such tumors were generally localized and did not metastasize, 
but could recur.  

In March 1993, the veteran was evaluated by W.L.J., M.D., 
pursuant to abnormal chest X-ray and computerized tomographic 
(CT) scan.  Dr. W.L.J. noted that chest X-rays in 1987 were 
within normal limits with evidence of metallic fragments 
about the chest, which were thought to be related to injury 
sustained in Vietnam in 1969.  The veteran was diagnosed as a 
having an eccrine acrospiroma (tumor of the sweat glands) 
which had been treated surgically and by radiation therapy.  
Impressions of history of excision of right wrist eccrine 
spiradenoma and multiple bilateral lung nodules of 
undetermined etiology were reported.  Chest X-ray examination 
in March 1993 revealed numerous bilateral pulmonary nodules, 
suggesting metastatic disease.  CT in March 1993 also noted 
that pulmonary nodules were most likely metastatic disease.  

In a March 1993 consultation report, M.P.K., M.D., stated 
that testing had recently showed a carcinoma of the lung.  
The veteran reported that he had a small growth on his right 
wrist, beginning in 1978, which was removed, recurred, was 
removed again, and had continued to recur, each time larger 
than previous.  Radiation therapy was performed in 1987 and 
the veteran had been asymptomatic from that time.  Dr. M.P.K. 
provided an assessment of meta-typical basal cell carcinoma, 
metastatic to lung.  In a follow-up report in March 1993, Dr. 
W.L.J. reported that the veteran was diagnosed with 
metastatic skin carcinoma to the lung consistent with 
previous skin primary.  Outpatient treatment records in March 
1993 provided assessments of meta-typical basal cell 
carcinoma metastatic to the lung.  A December 1993 chest CT 
scan provided an impression of bilateral pulmonary nodules 
consistent with metastases.  

A VA examination was conducted in June 1993.  A history of 
right hemothorax in June 1969 as a result of a mortar shell 
wounds was reported.  The veteran noted that he was diagnosed 
with "basal cell cancer of the lung" in March 1993, but had 
not undergone any cancer treatment.  The examiner provided a 
diagnosis of history of right hemothorax, secondary to shell 
fragment in 1969, resolved with chest-tube treatment with no 
residuals.  The examiner also reported a diagnosis of history 
of lung cancer, which was completely unrelated in any way to 
the previous shell fragment wound of the chest.  

A VA examination was conducted in July 1994.  A history of a 
growth on the right wrist, first noted in 1975, was reported.  
The growth was initially characterized as benign, but was 
later termed to be probably malignant.  The veteran had 
repeated surgery for this condition.  A tumor was discovered 
in the veteran's lung in February 1993, which was first 
called basal cell carcinoma and later changed to melanoma.  
The veteran stated that he was informed that the tumor was 
identical to the wrist tumor.  The examiner noted that the 
veteran had smoked cigarettes, but had stopped eight-to-nine 
years earlier.  Active malignant processes on the head were 
noted.  X-ray examination of the lung showed multiple nodules 
in both lungs consistent with metastatic disease.  The 
examiner stated that the veteran had a malignant metastatic 
tumor that seemed to have originated from the wrist growth 
in 1975, as the tumors on the head and the lung seemed to be 
identical.  The examination noted that it did not seem that 
the tumor would be self-inflicted, such as from cigarette 
smoking.  The examiner stated that it was "hard to say" 
whether the tumor was due to Agent Orange exposure.  

In his VA Form 9, substantive appeal, received in February 
1995, the veteran stated that his doctors had difficulty 
providing a definite name or etiology of the veteran's lung 
cancer.  He noted that the physicians were not certain if the 
cancer had metastasized from the wrist tumor.  

During hospitalization in May 1995, a history of skin cancer, 
presumably a basal cell carcinoma of the right wrist, in the 
late 1970s or early 1980s was reported.  In March 1993, 
pathology of a lung lesion revealed meta-typical type basal 
cell carcinoma.  Additional tumors of the scalp were removed 
in January and August 1994 and were found to be composed of 
malignant eccrine acrospiroma type.  The physician provided 
an impression of metastatic disease to the spinal cord, which 
was more consistent with a melanoma, but the veteran 
apparently had a history of a type of basal cell carcinoma 
with bilateral lung involvement with metastatic disease.  

At a hearing before an RO hearing officer in May 1995, the 
veteran testified that his lung cancer had existed prior to 
formation and diagnosis of the tumor on the right wrist.  
Transcript, pp. 12-13.  N.M., a registered nurse and a 
counselor at the Vet Center, stated that every report prior 
to diagnosis of a lung carcinoma, showed a benign tumor of 
the hand.  Transcript, pp. 14-17.  She further stated that 
the evidence showed that the first tumor (on the wrist) was 
benign and the primary site of malignancy was the lung and 
not the skin.  Transcript, p. 17.  

By letter, dated in February 1996, N.O., M.D., stated that he 
reviewed the veteran's records from March 1976 to February 
1996 and could find no record of cancer prior to the 
diagnosis of lung cancer in March 1993.  Dr. N.O. reported 
that the lesion on the veteran's wrist was never malignant 
and did not appear to be related in any way to the lung 
cancer.  He indicated that numerous pathology reports showed 
no signs of malignancy with regard to the wrist lesion.  Dr. 
N.O. further stated that chest X-rays showed evidence of 
lesions as early as 1987, although there was no diagnosis at 
that time.  Dr. N.O. concluded that the veteran's current 
condition was related to exposure to toxic chemicals, 
especially Dioxin during his service in Vietnam.  Dr. N.O. 
indicated that he was licensed to practice medicine in Mexico 
and had been engaged in cancer research since 1984.  

A VA examination was conducted in March 1996, by J.G., M.D., 
who noted review of Dr. N.O.'s letter.  A history of 
complaints of a small painful lesion on the right wrist in 
approximately 1983, with multiple treatment attempts, was 
reported.  Dr. J.G. noted that pathology reports diagnosed 
the wrist lesion as eccrine acrospiroma or meta-typical type 
basal cell carcinoma, both known to have a low-grade 
malignancy.  Dr. J.G. stated that this condition was a rare 
sweat gland type tumor that occurred more commonly in the 
armpit of the patient.  Diagnosis of pulmonary nodules, found 
to be metastases from the eccrine malignancy was reported in 
1993.  Dr. J.G. indicated that the malignancy had 
subsequently metastasized to the spinal cord and other areas 
of the skin.  Dr. J.G. noted review of literature on the 
issue of relation of the veteran's cancer and exposure to 
Agent Orange and reported that absolutely no relationship 
could be drawn between the gland cancer and its metastases to 
the lung and Agent Orange.  

Dr. J.G. stated that Dr. N.O.'s opinion, stating that there 
was no record of cancer prior to lung cancer diagnosis in 
1993, was contradicted by the pathology reports and repeated 
usage of terminology that referred to the cancer and its 
varying stages of growth.  The VA physician further noted 
that the pathologists and treating surgeons indicated that 
the veteran's lung cancer and eccrine acrospiroma were 
the same cancer.   

The veteran died on July [redacted], 1996.  The death certificate 
listed the cause of death as metastatic eccrine tumor with a 
20-year interval between onset and death.  No autopsy was 
performed.  

Prior to his death, the veteran had the following service-
connected disabilities:  PTSD with an evaluation of 50 
percent; residuals of a shell fragment wound of the chest 
with a 10 percent evaluation; residuals of shell fragment 
wounds to the abdomen with perforation of the colon and 
appendectomy with a 10 percent evaluation; retained foreign 
body at T5 with a 10 percent evaluation; malaria with 
a noncompensable evaluation; residuals of multiple shell 
fragment wounds of the thighs and right arm with a 
noncompensable evaluation; and residuals of a fracture of the 
right thumb with retained foreign body with a noncompensable 
evaluation.  The veteran had a combined evaluation of 20 
percent, effective from January 20, 1970, and 60 percent, 
effective from July 7, 1993.  

In September 1996, the appellant submitted a copy of an 
article entitled The Potential Malignancy of Eccrine 
Spiradenoma, F. Meriggi et al., 19 ITALIAN J. OF SURGICAL SCI. 
265-268 (1989).  The article indicated that eccrine 
spiradenoma was a rare, usually benign tumor, originating 
from cutaneous sweat glands.  One of the two cases presented 
in the article showed a highly malignant spiradenoma with 
diffuse pulmonary metastases leading to the patient's death 
in spite of repeated radical surgery.  

In her VA Form 9, substantive appeal, received in February 
1997, the appellant stated that the veteran was 100 percent 
disabled due to lung cancer and was totally and completely 
unemployable due to this condition.  She noted that the 
veteran's first diagnosis of cancer was of lung cancer in 
1993.  

In April 1998, Dr. J.G., a VA physician, again reviewed the 
veteran's medical records.  He stated that the veteran's 
primary carcinoma was of the skin with secondary metastases 
to the lung, spinal cord, skin, and other parts of the body.  
Dr. J.G. noted that although the first diagnosis was of a 
malignancy in the lung, that diagnosis was not of primary 
lung cancer.  The veteran's carcinoma, which was a skin-
originated carcinoma, was not one of the potential Agent 
Orange-induced or aggravated tumors.  Dr. J.G. stated that 
there was no reasonable possibility that the veteran's lung 
cancer pre-existed the sweat gland cancer.  He also reported 
that the veteran's lung cancer was a secondary metastatic 
lung cancer, and was the same cell type as the very long 
standing tumor of the veteran's hand.  The physician stated 
that the cancer progressed in the manner of a metastatic 
lesion and not an original cancer.  Dr. J.G. further stated 
that it was completely unknown as to whether Agent Orange 
increased the possibility of eccrine acrospiroma or meta-
typical type basal cell carcinoma.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Vietnam era service is from February 28, 1961 to May 7, 1975, 
for veterans, who served in the Republic of Vietnam during 
that time.  A veteran who served in Vietnam between January 
9, 1962 and May 7, 1975, and has a disease listed under 
§3.309(e) is presumed to have exposure to a herbicide agent 
during service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(6)(iii) (1999).  

The following diseases shall be service-connected, if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, even though there is no 
record of such disease during service, provided that the 
requirements and limitations under § 3.307 are met: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and certain soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1998).  Although lung cancer is subject to 
the presumption, eccrine acrospiroma and/or basal cell 
carcinoma is not among the enumerated diseases subject to the 
presumption.  

Furthermore, the Secretary of VA formally announced in the 
Federal Register, on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing presumption, the United States 
Court of Appeals for the Federal Circuit (hereinafter 
"Federal Circuit") has held that specific VA regulations 
which provide for presumptive service connection do not 
preclude an appellant from establishing service connection 
with proof of actual, direct causation.  Cf. Combee v. Brown, 
34 F.3d 1039, 1040 (1995) (presumptive diseases due to 
radiation exposure).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The threshold question to be answered in the appellant's 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107; Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000); Morton v. West, 12 Vet. App. 
477, 480 (1999); Murphy, 1 Vet. App. 78 (1990).

The Federal Circuit held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 
3.309; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).  A well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death requires:  1) Competent evidence of the 
veteran's death; 2) Evidence of a disease or injury 
in service that resulted in disability; and 3) Medical 
evidence providing a nexus between the veteran's death and 
service or a service-connected disability (or treatment 
therefore).  38 C.F.R. § 3.312; Darby v. Brown, 10 Vet. App. 
243, 246 (1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996). 
See also, Caluza, supra.

In the instant case, the appellant has submitted evidence of 
the veteran's death due to metastatic eccrine tumor.  The 
appellant contends that the veteran's death was due to 
exposure to Agent Orange during service in Vietnam.  The 
veteran served in Vietnam and was diagnosed with a disease 
enumerated in the presumption in 38 C.F.R. § 3.309(e) - lung 
cancer.  Thus, the veteran is presumed to have exposure to 
Agent Orange.  There is no affirmative evidence indicating 
that the veteran was not exposed to Agent Orange.  Further, 
the record contains competent medical evidence that the 
veteran's primary malignancy was in the lung, metastasizing 
to other areas and resulting in the veteran's death.  

Based on the veteran's service in Vietnam and the medical 
opinions of Dr. N.O. and testimony of N.M., the Board finds 
that the appellant's claim for service connection for the 
cause of the veteran's death is well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).  The VA has a duty to assist the 
appellant in the development of all facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1998).  
The claims folder contains all available service medical 
records and the RO has requested and received the available 
reports of VA medical evaluations.  The appellant has not 
identified any further evidence relevant to her claim, which 
has not been requested or obtained.  The appellant's 
representative has requested that the Board obtain an 
independent medical evaluation.  The Board may obtain an 
advisory medical opinion from one or more independent medical 
experts when, in its opinion, additional medical opinion is 
warranted by the medical complexity or controversy involved 
in an appeal.  See 38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§ 20.901(d) (1999).  The necessity of obtaining such an 
opinion is left to the discretion of the Board.  See Bielby 
v. Brown, 7 Vet. App. 260, 269 (1994).  In this case, the 
Board does not believe that a request for a medical opinion 
is warranted for the issue at hand and notes that the record 
as it currently stands contains several medical opinions 
specifically addressing the questions of onset and etiology 
of the disability which led to the veteran's death.  It 
appears that all possible development has been completed, and 
the VA has satisfied its duty to assist the appellant under 
these circumstances.  38 U.S.C.A. § 5107(a).

The appellant's claim is based on assertions that the 
veteran's lung cancer, a presumptive disease under 38 C.F.R. 
§ 3.309(e), was the cause of his death and was not a 
metastatic cancer as the result of eccrine acrospiroma or 
basal cell carcinoma.  The Board notes that the veteran's 
death certificate lists only eccrine carcinoma as the cause 
of death with an onset 20 years before death.  The veteran 
was not diagnosed with lung cancer until 1993 - three years 
before his death in July 1996.  

The appellant contends that whether the veteran's lung cancer 
was a primary or metastatic disease is not relevant to 
application of the presumption for Agent Orange disease under 
38 C.F.R. § 3.309(e).  The evidence of record, showing 
diagnosis with lung cancer and service in Vietnam, is 
sufficient to invoke the presumption.  However, the 
presumption may be rebutted with "affirmative evidence to 
the contrary," including medical evidence of the effects of 
an intercurrent injury or disease.  38 C.F.R. § 3.307(d).  

The appellant further contends that the veteran's primary 
cancer was of the lung and not of the skin or sweat glands.  
The record contains numerous treatment and examination 
records for the veteran's various cancer diagnoses.  The 
Board notes that upon initial diagnosis of lung cancer in 
March 1993, X-ray and CT scans noted that the nodules were 
mostly likely metastatic disease.  The veteran's treating 
physician, Dr. W.L.J. reported an initial diagnosis of 
metastatic skin carcinoma to the lung consistent with 
previous skin primary.  CT scan in December 1993 also noted 
findings consistent with metastases.  The VA examination in 
July 1994 reached the same conclusion, based in part on the 
veteran's statements that he had been informed that the 
wrist, lung, and head tumors were identical.  During 
hospitalization in May 1995, a history of basal cell 
carcinoma with bilateral lung involvement with metastatic 
disease was reported.  

In opposition to these early treatment records, Dr. N.O., who 
reviewed the veteran's records, stated that there was no 
diagnosis of cancer prior to the lung cancer in 1993 and that 
the lesions in the lungs were apparent by 1987.  Dr. N.O. 
opined that the veteran's condition was a result of Agent 
Orange exposure during service in Vietnam.  VA examination in 
March 1996 by Dr. J.G. noted the history of initial findings 
that the pulmonary nodules were metastases from the eccrine 
malignancy.  Dr. J.G. further opined that there was no 
relationship between the veteran's gland cancer with 
metastases to the lung and the veteran's exposure to Agent 
Orange.  Dr. J.G. specifically noted that Dr. N.O.'s finding 
of no cancer prior to 1993 was contradicted by the pathology 
reports from treatment for the eccrine acrospiroma during the 
1980s.  Further, although Dr. N.O. stated that the lesions to 
the lungs predated the right wrist tumor, the Board notes 
that the treatment for the veteran's right wrist tumor began 
in the early 1980's and the veteran reported its existence 
back to the 1970s, whereas Dr. N.O. reported the lung lesions 
were present to 1987.  Further Dr. W.L.J. noted that chest X-
ray examination in 1987 was within normal limits.  

The Board finds that the opinion of Dr. J.G. is entitled to 
more weight as it is consistent with the findings during 
treatment for the veteran's lung cancer.  The Board finds 
that the evidence preponderates against a finding that the 
veteran's lung cancer was the primary cancer.  Secondary 
metastases to the lung, resulting in a diagnosis of lung 
cancer, are due to an intercurrent cause, in this case the 
malignant eccrine acrospiroma, and do not warrant service 
connection pursuant to the presumption under 38 C.F.R. §§ 
3.307 and 3.309.  See Darby, 10 Vet. App. at 246.  

As noted above, eccrine acrospiroma and basal cell carcinoma 
are not among those diseases for which service incurrence may 
be presumed based on exposure to herbicides. 
38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).  As these diagnoses 
were the primary cancer diagnoses, presumptive service 
connection based on exposure to Agent Orange is not 
warranted.

The Board must now address whether the appellant's claim 
warrants a grant of service connection for the cause of the 
veteran's death on a direct basis.  The veteran's service 
medical records contain no diagnosis of any tumors or 
malignancies.  The veteran has indicated that he first 
developed the tumor on his right wrist sometime in the mid- 
to late-1970s.  Where certain diseases, such as malignant 
tumors, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  The 
Board notes that it appears that initially the tumor was 
thought to be benign and not malignant.  Even assuming, 
arguendo, that the tumor was malignant from its inception, 
there is no evidence that such was present within one year of 
discharge from service.  The death certificate reported onset 
of the eccrine tumor in 1976 and medical reports note the 
veteran's report of inception between 1978 and 1983.  The 
veteran was discharged from service in 1970, none of these 
reports of inception of the tumor are within one year of the 
veteran's discharge from service.  

The Board notes that the veteran's residuals of multiple 
shell fragment wounds to the right arm was service-connected 
prior to his death and that the initial cancer was manifested 
by a tumor in the veteran's right arm.  However, the record 
contains no competent medical evidence that the veteran's 
shell fragment wounds contributed in any way to the formation 
of the tumor, which developed into the cancer that resulted 
in the veteran's death.  The VA examination in June 1993 did 
note that the veteran's lung cancer was completely unrelated 
to the previous shell fragment wound of the chest.  
 
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

